TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00581-CV


John Stritzinger, Appellant

v.

Katherine Wright, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-FM-04-004690, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM
		Appellant John Stritzinger has filed in this Court an affidavit of indigence and a
motion to proceed without payment of appellate costs.  Appellee Katherine Wright has filed a contest
to the affidavit.
		When, as here, an affidavit of indigence is filed in an appellate court and a contest
is filed, the appellate court has four options, one of which is to refer the matter to the trial court
with instructions to hear evidence and grant the appropriate relief.  Tex. R. App. P. 20.1(h)(4).  We
therefore abate the appeal, and, pursuant to rule 20.1, refer this contest to the district court
for an evidentiary hearing on appellant's claim of indigence.  See Tex. R. App. P. 20.1(h)(4).  The
district court shall give the parties reasonable notice of the date on which the contest will be heard
and shall permit appellant to amend his affidavit of indigence any time before that date.  See Higgins
v. Randall County Sheriff's Office, 193 S.W.3d 898, 899 (Tex. 2006).
		The district court shall make such findings of fact and render such orders as the
court deems appropriate.  Findings and orders shall be included in a supplemental clerk's record.
A reporter's record of the indigency hearing shall also be prepared.  The record of the indigency
hearing shall be prepared at no cost to appellant, and shall be filed with this Court no later than
April 16, 2012.  The appeal will be reinstated when the record on the contest is filed.


Before Chief Justice Jones, Justices Pemberton and Rose
Abated
Filed:   March 15, 2012